PD-1456-15                                                   PD-1456-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 11/9/2015 12:00:00 AM
                                                                        Accepted 11/9/2015 4:54:10 PM
                               No. _____________                                        ABEL ACOSTA
                                                                                                CLERK
                                       In the
                             Court of Criminal Appeals
                                     At Austin
                             

                               No. 01-14-00575-CR.

                                        In the
                                  Court of Appeals
                                        for the
November 9, 2015               First District of Texas
                                      at Houston

                               

                                    No. 1909929
                           In the County Court at Law No. 13
                                  Harris County, Texas

                               

                          VIBHA HARISH PATEL
                                       Appellant
                                         V.
                          THE STATE OF TEXAS
                                        Appellee

                               

      APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                   WITHIN WHICH TO FILE
            PETITION FOR DISCRETIONARY REVIEW

                               

   TO THE HONORABLE COURT OF APPEALS:

         APPELLANT, pursuant to TEX. R. APP. P. 68.2(c) moves for an

   extension of time within which to file its petition for discretionary review. In

   support of its motion, appellant submits the following:
      1.    Appellant was charged with the misdemeanor offense of driving
            while intoxicated.
      2.    A jury convicted appellant of the charged offense and the court
            sentenced her to five days confinement in the Harris County Jail
            on May 22, 2014.
      3.    A unanimous panel of the First Court of Appeals rendered
            judgment in an unpublished opinion on September 29, 2015,
            affirming appellant’s conviction and sentence.
      5.    Appellant’s petition for discretionary review was due October 30,
            2015.
      6.    Appellant seeks an extension, in accordance with TEX. R. APP.
            P. 68.2(c), until November 30, 2015, to file its petition for
            discretionary review. This is appellant’s first request for an
            extension.
      7.    Appellant’s petition is not for purposes of delay, but so that justice
            may be done.

      WHEREFORE, the Appellant prays that this Court will grant the

requested extension until November 30, 2015.

                                 Respectfully submitted,



                                  /s/ Mandy Miller
                                  MANDY MILLER
                                  Attorney for Vibha Harish Patel
                                  2910 Commercial Center Blvd., Ste. 103-201
                                  Katy, TX 77494
                                  SBN 24055561
                                  PHONE (832) 900-9884
                                  FAX (877) 904-6846
                                  mandy@mandymillerlegal.com
                      CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on the 6th day of

November, 2015, a copy of the foregoing was delivered to the following

persons through electronic mail:


Daniel McCrory
Harris County District Attorney’s Office
mccrory_daniel@dao.hctx.net


Lisa McMinn
State Prosecuting Attorney
lisa.mcminn@spa.state.tx.us



                                   /s/ Mandy Miller
                                   MANDY MILLER